Mr. Justice Waterman on rehearing. In a petition for rehearing it is suggested that the true doctrine is, that “ when it appears on the face of the declaration that any other person than the one who is sued, is liable, no plea in abatement is necessary,” and the case of Swigart v. Weare, 37 Ill. App. 258, is referred to as sustaining such petition. We do not think that Swigart v. Weare is authority for the doctrine for which appellant contends. It is an imperative rule that all living promisees, whose interests are joint, must be joined as plaintiffs. This is because if,, upon a promise of five, three only bring suit, a judgment therein will be no bar to an action by the other two; but if five jointly promise, and action be brought against one only, judgment against that one is a bar to a recovery against any of the remaining contractors. Chitty’s Pleadings, Vol. 1, 9; Wann et al. v. McNulty, 2 Gilman, 355; Mitchell v. Brewster, 28 Ill. 167; Jansen v. Grimshaw, 125 Ill. 468. In the latter case the authorities are collected. See also National Bank of Oshkosh v. Jennings Trust Co., 44 Ill. App. 285. So if it appear upon the record that there was another covenantee who ought to have been joined as a plaintiff, the judgment will be arrested. And if a promise is to two or more persons jointly, they must all, if living, join in the action or the plaintiff will be non-suited upon the trial. Wright v. Post, 3 Conn. 142. It is said in Chitty, Vol. 1, 42, that where there are several parties, if their contract be joint they must all be made defendants. By this is not meant that judgment will be arrested for such a non-joinder, but that a failure to join all joint promisors will afford ground for a plea in abatement. If an action be brought against one partner on a partnership account, the defendant may plead the partnership in abatement, and can not, upon the general issue, defeat the action by showing in evidence the partnership. Rice v. Shute, 5 Burr, 2611; Abbott v. Smith, 2 Black, 947; Cabell v. Vaughn, 1 Saunders, 291. The question in the case at bar is not whether partnership promises are in this State joint and several, but admitting a partnership promise is joint only, if suit thereon be brought against but one, in what way can advantage be taken of the non-joinder ? As to this, that the fact of the partnership can not be given in evidence as a defense, and that only by pleading in abatement can the non-joinder be set up to defeat the action, Eice v. Shute, supra, has for more than a century been almost universally followed. The dictum of Lord Mansfield in that case, that partnership obligations are joint and several, has been overruled, but the practice as to the necessity of pleading non-joinder in abatement, there established, remains to this day. Sixteenth Ed. from seventh Eng. Ed. of Chitty’s Pleadings, Observations on Pleas in Contract, Abatement, page 269; Notes to Boulston v. Sandford, Vol. 1, p. 170, English Railway Cases; Elder v. Thompson, 13 Gray, 91; Kendall v. Weaver, 1 Allen, 277. The writer of this opinion has grave doubts as to the merits of the controversy in this action, but can not say it is clear that the evidence did not warrant the verdict. Petition for rehearing denied.